Exhibit 10.3

Loan Agreement




Between Epsom Investment Services NV (“Epsom”) and Rival Technologies Inc.
(“Rival”)




The parties hereby agree as follows:




1.

Rival has an existing debt owing to Epsom of US$500,000 plus interest, payable
ON DEMAND in accordance with the terms of the Convertible Promissory Note dated
August 1, 2007, as amended.




2.

Epsom has agreed to extend to Rival an additional loan of up to US$100,000, as
required over the coming 12 months to pay ongoing debts owing to auditors, legal
counsel, transfer agent, and other creditors approved in writing by Epsom. This
additional loan may be advanced in stages.




3.

The loans, including principal and interest outstanding, referred to in
paragraphs 1 and 2 above are herein referred to as the “Loan”.




4.

Epsom may secure the Loans at any time by registering same in a first secured
position as a secured creditor of Rival and Rival hereby agrees to execute and
register such documentation as may be required to give effect to this secured
position of Epsom.




5.

Rival agrees that it will not issue any further capital stock (including
warrants or options) or debt without the express written consent of Epsom, for
such period of time as the Loans are outstanding.




This Amendment may be sign in counterpart and delivered by facsimile.




Dated July 2, 2009




Rival Technologies Inc.

Epsom Investment Services NV













Per: /s/Douglas Thomas

Per: ­­­­­­­­­­/s/ D. Craven






